Rosenberry, C. J.
(dissenting). I cannot concur in the construction placed upon the language of the policy in this case. It seems to me too narrow and strict. As I understand the decision, it is now held that a slight departure- from the terms of the policy, such for instance as the taking of an express' package two blocks for a friend, leaves -the policyholder without protection. In my opinion, a slight departure *452from the prescribed use not amounting to a substantial change, being merely such an incidental departure as is commonly made by the users of vehicles of similar type, should be held to be within the contemplation of the parties to the contract and hence covered by the policy.
I am authorized to say that Mr. Justice Wickhem concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on April 5, 1932.